                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

ALEX O. PEPRAH,                               :

       Plaintiff,                             :

v.                                            :         Civil Action No. GLR-18-990

CPL. G. WILLIAMS, et al.,                     :

       Defendants.                            :

                             MEMORANDUM OPINION

       THIS MATTER is before the Court on Defendants CPL. G. Williams, PFC. Lux,

DFC. Gregory, D/CPL. Zammillo (collectively, the “Officer Defendants”), and Howard

County, Maryland’s Motion to Dismiss Counts I, III, IV, and V (ECF No. 15) and Motion

to Bifurcate Counts III and IV (ECF No. 16). This 42 U.S.C. § 1983 action arises from

the June 2, 2015 arrest of Plaintiff Alex O. Peprah. The Motions are ripe for disposition,

and no hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the reasons

outlined below, the Court will grant in part and deny in part the Motion to Dismiss and

grant in part and deny as moot in part the Motion to Bifurcate.

                                  I.     BACKGROUND1

       Peprah is a fifty-one-year-old black man from Ghana. (Compl. ¶ 29). At the time

of his June 2, 2015 arrest, he occasionally worked for Uber,2 driving a black Volkswagen

Passat. (Id. ¶¶ 18, 29). On June 2, 2015, Peprah drove a friend and frequent Uber client to


       1
         Unless otherwise noted, the Court describes facts taken from the Complaint and
accepts them as true. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted).
       2
         Uber is “a peer-to-peer ridesharing service that utilizes smartphone applications
to connect drivers and passengers.” (Compl. ¶ 18).
Wild Lilac Lane in Laurel, Maryland. (Id. ¶ 19). After dropping off his friend, Peprah

turned onto Phelps Luck Drive and proceeded southward. (Id. ¶¶ 22, 31). Shortly

thereafter, three police cruisers began trailing Peprah. (Id. ¶¶ 31–33). Corporal Williams,

who was driving one of the three cruisers, initiated a traffic stop of Peprah’s car. (Id. ¶ 5).

Corporal Williams ordered Peprah to roll down his window and stick out his hands.

(Id. ¶¶ 5, 33). Peprah immediately complied. (Id. ¶¶ 5, 33). Two police officers

approached the driver’s side of Peprah’s car. (Id. ¶ 35). Even though Peprah was still

wearing his seatbelt, an unidentified uniformed officer, Defendant John Doe, grabbed

both of Peprah’s wrists and attempted to pull Peprah out of the car. (Id.). Another officer

in plainclothes, PFC Lux, put Peprah’s car in park and unbuckled Peprah’s seat belt.

(Id. ¶ 36). The two officers then dragged Peprah out of his car to the middle of the

intersection. (Id. ¶ 38). Peprah was then forcibly struck “on the left side of his lower back

by a hard object,” which caused him to fall to his knees. (Id. ¶¶ 40–41). As he was

falling, the uniformed officer jerked Peprah’s hands forward, so that he fell to the ground

chest-first. (Id. ¶ 41). The officers then handcuffed Peprah. (Id. ¶ 42). Neither of the

arresting officers gave Peprah any verbal commands or questioned him. (Id. ¶ 37). Peprah

could only hear the commands of a third officer who repeatedly told him “don’t move!”

(Id.).

         An unidentified officer placed Peprah in a police cruiser, and he was detained for

well over an hour while his car was searched. (Id. ¶ 45). At an unspecified time,

Detectives Gregory and Zammillo removed Peprah’s cuffs. (Id. ¶ 47). They then

interrogated Peprah for approximately forty-five minutes. (Id.). Eventually, and without

                                              2
explanation, Peprah was released. (Id. ¶ 50). He was not charged with any crime. (Id.).

The police officers were apparently searching for a black male suspect who robbed a

Verizon store earlier that day. (Id. ¶¶ 23–28).

       On April 5, 2018, Peprah sued Defendants. (ECF No. 1). Peprah’s five-Count

Complaint alleges: violations of the Due Process Clause of the Fourteenth Amendment to

the U.S. Constitution against Officer Defendants (Count I); violations of the Fourth

Amendment to the U.S. Constitution against Officer Defendants (Count II); a Monell3

claim for violations of the Fourteenth Amendment against Howard County (Count III); a

Monell claim for violations of the Fourth Amendment against Howard County (Count

IV); and violations of the Equal Protection Clause of the Fourteenth Amendment to the

U.S. Constitution (Count V). (Compl. ¶¶ 72–118). Peprah brings all claims under 42

U.S.C. § 1983 (2018). (Id.). Peprah seeks monetary relief. (Id. at 14, 16, 19, 20–22).

       Defendants filed their Motion to Dismiss Counts I, III, IV, and V on April 30,

2018. (ECF No. 15). On May 14, 2018, Peprah filed an Opposition. (ECF No. 19). On

May 24, 2018, Defendants filed a Reply. (ECF No. 21).

       Defendants filed their Motion to Bifurcate Counts III and IV on April 30, 2018.

(ECF No. 16). On May 14, 2018, Peprah filed an Opposition. (ECF No. 20). On May 29,

2018, Defendants filed a Reply. (ECF No. 22).




       3
           Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).
                                              3
                                     II.    DISCUSSION

A.    Motion to Dismiss

       1.     Standard of Review

       The purpose of a Rule 12(b)(6) motion is to “test[] the sufficiency of a complaint,”

not to “resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v.

City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999)). A complaint fails to state a claim

if it does not contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed.R.Civ.P. 8(a)(2), or does not “state a claim to relief that is

plausible on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). Though

the plaintiff is not required to forecast evidence to prove the elements of the claim, the

complaint must allege sufficient facts to establish each element. Goss v. Bank of Am.,

N.A., 917 F.Supp.2d 445, 449 (D.Md. 2013) (quoting Walters v. McMahen, 684 F.3d

435, 439 (4th Cir. 2012)), aff’d sub nom., Goss v. Bank of Am., NA, 546 F.App’x 165

(4th Cir. 2013).

       In considering a Rule 12(b)(6) motion, a court must examine the complaint as a

whole, consider the factual allegations in the complaint as true, and construe the factual

                                              4
allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,

268 (1994); Lambeth v. Bd. of Comm’rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir.

2005) (citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). But, the court need not

accept unsupported or conclusory factual allegations devoid of any reference to actual

events, United Black Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979), or legal

conclusions couched as factual allegations, Iqbal, 556 U.S. at 678. Finally, the Court

must be “especially solicitous” of wrongs alleged in § 1983 causes of action, and should

not grant a motion to dismiss in a § 1983 case “unless it appears to a certainty that the

plaintiff would not be entitled to relief under any legal theory [that] might plausibly be

suggested by the facts alleged.” Harrison v. U.S. Postal Serv., 840 F.2d 1149, 1152 (4th

Cir. 1988) (quoting Canty v. City of Richmond, Va. Police Dep’t, 383 F.Supp. 1396,

1399 (E.D.Va. 1974), aff’d sub nom. Canty v. Brown, 526 F.2d 587 (4th Cir. 1975)).

       2.     Analysis

       Defendants make three arguments in favor of dismissing Peprah’s Complaint.

First, they contend that Peprah’s Fourteenth Amendment due process claim fails because

he does not state a claim for violations of substantive due process or procedural due

process. They also contend that he cannot state a claim for excessive force incident to

arrest under the Fourteenth Amendment. Second, they maintain that Peprah fails to

plausibly allege an equal protection violation. Third, they assert that Peprah fails to state

Monell claims. The Court considers each argument in turn.




                                             5
               a.     Fourteenth Amendment Due Process Claims

                    i.      Substantive Due Process

       Peprah alleges that Defendants violated his Fourteenth Amendment substantive

due process rights to be free from “summary punishment and excessive and unreasonable

force” when Defendants forcibly detained him on June 2, 2015. (Compl. ¶ 75).

Defendants contend that Peprah’s substantive due process claims are properly brought

under the Fourth Amendment, not the Fourteenth Amendment. The Court agrees with

Defendants.4

       The U.S. Supreme Court has held that “all claims that law enforcement officers

have used excessive force—deadly or not—in the course of an arrest, investigatory stop,

or other ‘seizure’ of a free citizen should be analyzed under the Fourth Amendment and

its ‘reasonableness’ standard, rather than under a ‘substantive due process’ approach.”

Graham v. Connor, 490 U.S. 386, 395 (1989); see Estate of Armstrong ex rel. Armstrong

v. Vill. of Pinehurst, 810 F.3d 892, 899 (4th Cir. 2016) (analyzing excessive force claim

under Fourth Amendment). Because Peprah alleges that Defendants used excessive force

in the course of his arrest, his substantive due process claim is properly brought under the

Fourth Amendment, not the Fourteenth Amendment.

       Nevertheless, Peprah contends that he states substantive due process claims under

the Fourth Amendment. Peprah cites to Rochin v. California, 342 U.S. 165 (1952), in


       4
        Defendants also argue that Officer Defendant’s conduct does not “shock the
conscience,” and therefore is not actionable under the Fourteenth Amendment. Because
the Court agrees that Peprah’s Fourteenth Amendment Due Process claims are properly
brought under the Fourth Amendment, the Court declines to address this argument.
                                             6
support of his argument that, notwithstanding Graham, the substantive due process clause

provides an independent source of protection against summary punishment by police

officers in the course of arrest. (Pl.’s Opp’n Defs.’ Mot. Dismiss [“Pl.’s Opp’n”] at 6,

ECF No. 19). But Rochin predates Graham, and the Supreme Court has explicitly stated

that under the framework set forth in Graham, Rochin would be treated under the Fourth

Amendment rather than the Fourteenth Amendment. Cty. of Sacramento v. Lewis, 523

U.S. 833, 849 n.9 (1998).

      The remaining cases Peprah cites—Jenkins v. Averett, 424 F.2d 1228 (4th Cir.

1970), and Johnson v. Glick, 481 F.2d 1028 (2d Cir. 1973)—are similarly inapposite.

Jenkins involves a violation of the Fourth Amendment, not the Fourteenth Amendment.

See Jenkins, 424 F.2d at 1231–32. Johnson deals with a purported constitutional violation

that occurred after the plaintiff was already in custody, and therefore does not fit within

Graham’s framework for excessive force claims that occur in the course of arrest. See

Johnson, 481 F.2d 1028; see also Orem v. Rephann, 523 F.3d 442, 449 (4th Cir. 2008)

(Shedd, J., concurring) (explaining that under Fourth Circuit jurisprudence, the Fourth

Amendment governs excessive force claims that arise from conduct occurring before and

during arrest, and the Fourteenth Amendment governs excessive force claims that arise

after arrest). Peprah, therefore, fails to state a summary punishment or excessive force

claim under the Fourteenth Amendment.

                  ii.       Procedural Due Process

      Peprah alleges that Officer Defendants violated his procedural due process rights

by arresting him on the basis of race and “subjecting him to physical beating and arrest”

                                            7
without reasonable suspicion or probable cause. (Pl.’s Opp’n at 7). But the Supreme

Court and the Fourth Circuit have been clear in holding that the Fourth Amendment not

only “provides an explicit textual source of constitutional protection against

[unreasonable seizures and arrests],” but also “define[s] the ‘process that is due’ for

seizures of persons or property in criminal cases.” Safar v. Tingle, 859 F.3d 241, 245 (4th

Cir. 2017) (first quoting Graham, 490 U.S. at 395, and then quoting Gerstein v. Pugh, 420

U.S. 103, 125 n.27 (1975)). As the Gerstein Court recognized, the Supreme Court’s

procedural due process cases that arise in the civil context, and their progeny, which

Peprah relies upon,5 “are inapposite and irrelevant in the wholly different context of the

criminal justice system.” Gerstein, 420 U.S. at 125 n.27. Peprah, therefore, fails to state a

procedural due process claim under the Fourteenth Amendment.

       In sum, the Court concludes that Peprah fails to state a substantive or a procedural

due process claim. Accordingly, the Court, therefore, will grant Defendants’ Motion as to

Count I.

              b.     Fourteenth Amendment Equal Protection Claim

       Defendants argue that Peprah fails to state a claim for violations of the Equal

Protection Clause of the Fourteenth Amendment. The Court agrees.




       5
        Peprah cites to Lachance v. Erickson, 522 U.S. 262 (1998), Cleveland Board of
Educucation v. Loudermill, 470 U.S. 532 (1985), and Ingraham v. Wright, 430 U.S. 651
(1977). The remaining cases he cites to bolster his procedural due process argument—
Washington v. Glucksberg, 521 U.S. 702 (1997), Planned Parenthood v. Casey, 505 U.S.
833 (1992), Loving v. Virginia, 388 U.S. 1 (1967), and Pierce v. Society of Sisters, 268
U.S. 510 (1925)—are substantive due process cases.
                                             8
       State actors violate the Equal Protection Clause “when the government explicitly

classifies people based on race”; or (2) “when a law is facially neutral, but its

administration or enforcement disproportionately affects one class of persons over

another and a discriminatory intent or animus is shown.” Monroe v. City of

Charlottesville, 579 F.3d 380, 388 (4th Cir. 2009) (citing Sylvia Dev. Corp. v. Calvert

Cty., 48 F.3d 810, 818–19 (4th Cir. 1995)).

       In this case, Peprah alleges that the arresting officers classified him on the basis of

race. Specifically, Peprah pleads that the officers targeted him and subjected him to

excessive force in the course of detaining him solely because he is a black man.

       Racial classification occurs when police officers develop a “criminal profile of

their own volition” and include race as a characteristic in the profile, or when police

officers are presented with “conflicting or uncertain evidence” as to a suspect’s race and

decide to target only individuals of a particular race. See Monroe, 579 F.3d at 388.

       Here, the Officer Defendants acted based on information private citizens provided.

(Compl. ¶¶ 24, 26). They described the robber of the Verizon store as “a black man” and

a “skinny black male.” (Id. ¶¶ 24, 26). The two witnesses, not the officers, classified the

suspect based on race. Cf. Shaw v. Reno, 509 U.S. 630, 643 (1993) (holding that a

Fourteenth Amendment violation may only arise from government conduct, not from the

conduct of private citizens). The Officer Defendants, therefore, did not classify Peprah on

the basis of race.

       Nevertheless, Peprah argues that Monroe is distinguishable because the police

officers in Monroe homed in on a suspect who fit the description, given by at least three

                                              9
witnesses, of a “youthful-looking black male” assailant. (Pl.’s Opp’n at 17). Peprah

points out that, in this case, in addition to describing the suspect’s race, the two witnesses

described the suspect as “approximately 6’0” to 6’2” tall, with a slender build and

approximately 25 to 30 years of age,” and “approximately 20 to 30 years old and between

5’11” to 6’1” tall.” (Compl. ¶¶ 24, 26). Peprah, by comparison, was fifty-one years old at

the time of the incident and is 5’5” tall. (Id. ¶ 29). Peprah argues that the discrepancies

between the height and age of the alleged robber and his own height and age not only

distinguish this case from Monroe, but also add further credence to his claim that the

Officer Defendants were approaching suspects on the basis of race alone, in violation of

the Fourteenth Amendment. The Court is not persuaded.

       Here, the Officer Defendants acted based on information that two private citizens

provided—and the citizens each provided the same description of the suspect’s race.

While the Officer Defendants may not have adhered to the witnesses’ descriptions of the

suspect’s age or height, they did adhere to the witnesses’ description of the suspect’s

race. Further, the Officer Defendants did not home in on Peprah based on his race alone.

They also acted based on GPS information of the suspect’s whereabouts, which indicated

that his car was on Phelps Luck Drive, the same road where Officers Williams, Lux, and

Doe stopped Peprah. (Compl. ¶¶ 3, 5–6, 30–33).

       In sum, Peprah fails to state a Fourteenth Amendment Equal Protection claim.

Accordingly, the Court will grant Defendants’ Motion to Dismiss as to Count V.

       Further, a Monell claim can only proceed if the plaintiff establishes an underlying

constitutional violation. See James v. Frederick Cty. Pub. Sch., 441 F.Supp.2d 755, 758

                                             10
(D.Md. 2006) (citing Temkin v. Frederick Cty. Comm’rs, 945 F.2d 716, 724 (4th Cir.

1991)). Here, Count III of the Complaint is a Monell claim premised on violations of the

Fourteenth Amendment. Because the Court will dismiss Counts I and V—Peprah’s only

Fourteenth Amendment claims—the Court will grant Defendants’ Motion as to Count III.

              c.     Monell Claims

       Under Monell, a municipality, such as Howard County, is subject to suit

under § 1983. 436 U.S. at 690. A plaintiff may sue a municipality under § 1983 if he

suffered a constitutional violation at the hands of an employee acting under color of a

municipal policy. Id. at 692. Under Monell, however, “a municipality is liable only for its

own illegal acts.” Owens v. Balt. City State’s Attorneys Office, 767 F.3d 379, 402 (4th

Cir. 2014). As a result, “[o]nly if a municipality subscribes to a custom, policy, or

practice can it be said to have committed an independent act, the sine qua non of Monell

liability.” Id. at 402. Liability under respondeat superior is insufficient under Monell’s

standard. Monell, 436 U.S. at 693–94.

       All § 1983 Monell claims have three elements: “(1) identifying the specific

‘policy’ or ‘custom’[;] (2) fairly attributing the policy and fault for its creation to the

municipality; and (3) finding the necessary ‘affirmative link’ between identified policy or

custom and specific violation.” Spell v. McDaniel, 824 F.2d 1380, 1389 (4th Cir. 1987);

see also Jones v. Chapman, No. ELH-14-2627, 2015 WL 4509871, at *12 (D.Md. July

24, 2015) (“[A] municipality is liable when a policy or custom is fairly attributable to the

municipality as its own, and is . . . the moving force behind the particular constitutional

violation.” (citation and internal quotation marks omitted)).

                                            11
       There are four kinds of customs, policies, or practices that a plaintiff can allege:

(1) the “decisions of a government’s lawmakers”; (2) “the acts of its policymaking

officials”; (3) “a local government’s decision not to train certain employees about their

legal duty to avoid violating citizens’ rights,” known as a “failure to train” claim; and (4)

“practices so persistent and widespread as to practically have the force of law.” Connick

v. Thompson, 563 U.S. 51, 61 (2011).

       “Although prevailing on the merits of a Monell claim is difficult, simply alleging

such a claim is, by definition, easier.” Owens, 767 F.3d at 403. To state a Monell claim

under Rule 12(b)(6) sufficiently, a plaintiff “need only allege facts which, if true, ‘state a

claim to relief that is plausible on its face.’” Id. (quoting Iqbal, 556 U.S. at 678). The

complaint’s facts “need not be particularly detailed, and the chance of success need not

be particularly high.” Id. “A plaintiff fails to state a claim only when he offers ‘labels and

conclusions’ or formulaically recites the elements of his § 1983 cause of action.” Id.

(quoting Iqbal, 556 U.S. at 678).

       Here, Peprah alleges that Howard County subscribes to the third and fourth types

of Monell customs, policies, or practices—failure to train officers about their legal duties

to avoid constitutional violations and failure to correct persistent and widespread

unconstitutional practices, known as a condonation claim. Defendants argue that Peprah

does not sufficiently state either type of claim. The Court examines each claim in turn.

                     i.     Failure to Train

       At bottom, the Court will not dismiss Peprah’s failure to train claim against

Howard County.

                                             12
       To state a claim for failure to train a plaintiff must plead “facts revealing: (1) the

nature of the training, (2) that the training was a ‘deliberate or conscious’ choice by the

municipality, and (3) that the officer’s conduct resulted from said training.” Jones, 2015

WL 4509871, at *18 (quoting Lewis v. Simms, No. AW-11-CV-2172, 2012 WL 254024,

at *3 (D.Md. Jan. 26, 2012)). The Court considers each of these three elements.

                             aa.    Nature of the Training

       It is not sufficient to state “in broad, conclusory terms and in a variety of different

ways” that the police department “failed to train and supervise its officers.” Peters v. City

of Mount Rainier, No. GJH-14-0955, 2014 WL 4855032 at *5 (D.Md. Sept. 29, 2014).

Nor is alleging a “general laxness or ineffectiveness” sufficient. Shields v. Prince

George’s Cty., No. GJH-15-1736, 2016 WL 4581327, at *9 n.11 (D.Md. Sept. 1, 2016)

(quoting Spell, 824 F.2d at 1390). Instead, a plaintiff must allege a “specific deficiency”

in the training. Id.

       Defendants argue Peprah has only made conclusory allegations that are

insufficient to state a failure to train claim. The Court disagrees.

       Here, Peprah alleges that Howard County: “failed to adequately train, supervise,

and discipline its officers against arrest and imprisonment without probable cause,”

(Compl. ¶ 110); “failed to effectively instruct officers that they have a duty to prevent and

report false arrest when it occurs,” (id. ¶ 111); and failed to “critically evaluat[e] the need

for a change in training,” (id.).

       Thus, Peprah does not simply state “in broad, conclusory terms” that Howard

County failed to train and supervise its officers, see Peters, 2014 WL 4855032 at *5, nor

                                              13
does he allege a “general laxness or ineffectiveness” with Howard County’s training, see

Shields, 2016 WL 4581327, at *9 n.11. Instead, Peprah identifies “specific deficienc[ies]

with the training: lack of proper training on arrest and imprisonment without probable

cause; and, officers’ duty to prevent and report false arrest. See id. at *9 n.11; see also

Cortez v. Prince George’s Cty., 31 F.App’x 123, 129 (4th Cir. 2002) (concluding that the

complaint sufficiently stated a failure to train claim when plaintiff pled that defendant

“fail[ed] to train correctional officials to provide inmates who exhibit obvious

symptomatology of suicidal risk . . . with adequate medical and mental health

screening”).

       The Court, therefore, concludes that Peprah sufficiently states the nature of the

training for his failure to train claim.

                              bb.    Deliberate or Conscious Choice by the Municipality

       A “municipality’s failure to train its employees” must constitute “deliberate

indifference to the rights of persons with whom the untrained employees come into

contact” to satisfy § 1983. Connick, 563 U.S. at 61 (alterations omitted) (quoting City of

Canton v. Harris, 489 U.S. 378, 388 (1989)). Only when there is deliberate indifference

can a city’s failure to train “be properly thought of as a city ‘policy or custom’ that is

actionable under § 1983.” Id. (quoting Canton, 489 U.S. at 389). Generally, deliberate

indifference is a “stringent standard of fault, requiring proof that a municipal actor

disregarded a known or obvious consequence of his action.” Id. (quoting Board of Cty.

Comm’rs v. Brown, 520 U.S. 397, 410 (1997)). A municipality may be deliberately

indifferent “if the policymakers choose to retain” a training program despite “actual or

                                             14
constructive notice” that an omission in the program causes officers “to violate citizens’

constitutional rights.” Id. (citing Brown, 520 U.S. at 407). Alleging deliberate

indifference, however, as with stating any other Monell claim under Rule 12(b)(6), only

requires a plaintiff to “allege facts which, if true, ‘state a claim to relief that is plausible

on its face.’” Owens, 767 F.3d at 403 (quoting Iqbal, 556 U.S. at 678).

       Here, Peprah asserts that Howard County has “failed to keep accurate records as to

the number of false arrests by members of its police force,” and “lacks an effective

internal affairs procedure and has no meaningful system to control or monitor the

recurrence of false arrest by officers who have a pattern or history of such behavior.”

(Compl. ¶ 111). Peprah, therefore, alleges that officers have a history of making arrests

without probable cause and yet Howard County has failed to either document these

instances or control their occurrence. At the motion to dismiss stage, these allegations are

sufficient. Owens, 707 F.3d at 403 (quoting Iqbal, 556 U.S. at 678).

       The Court, therefore, will not dismiss Peprah’s failure to train claim for failure to

state deliberate indifference.

                             cc.    Causation

       For Monell claims, a plaintiff must show that the custom, policy or practice “is the

moving force behind the specific constitutional violation.” Robinson v. Prince George’s

Cty., No. PJM-09-181, 2011 WL 1743263, at *5 (D.Md. May 6, 2011) (citing Spell, 824

F.2d at 1387), aff’d, 465 F.App’x 238 (4th Cir. 2012). When, as here, the alleged custom

is not facially unconstitutional, the custom is the moving force only if a plaintiff proves

that the custom caused his constitutional violation. Id. (citing Spell, 824 F.2d at 1387).

                                              15
Proof that the custom was “likely” to cause a particular violation is not sufficient to prove

causation. Spell, 824 F.2d at 1388 (quoting City of Oklahoma City v. Tuttle, 471 U.S.

808, 823 (1985)). Instead, an “affirmative link” between the custom and the violation

must be proven. Id. (quoting Tuttle, 471 U.S. at 823). Proving an affirmative link requires

showing a “close fit” between the custom and the constitutional violation. Carter v.

Morris, 164 F.3d 215, 218 (4th Cir. 1999).

       For failure to train claims, an affirmative link means that the deficiencies in

training “make occurrence of the specific violation a reasonable probability rather than a

mere possibility.” Spell, 824 F.2d at 1390. In other words, the deficiencies in training

made the specific violation “almost bound to happen, sooner or later, rather than merely

likely to happen in the long run.” Id. (internal quotation marks omitted). “[T]he focus

must be on the adequacy of the training program in relation to the tasks the particular

officers must perform.” Canton, 489 U.S. at 390.

       Here, Peprah pleads that Howard County fails to properly train officers to avoid

arrest and imprisonment without probable cause. (Compl. ¶¶ 110–11). Peprah alleges that

this practice was in place at the time of his arrest. (Id. ¶ 112). The Officer Defendants

allegedly detained Peprah for a significant period of time without probable cause.

(Id. ¶ 86). Based on Peprah’s assertions, the Court concludes that he plausibly states that

Howard County’s training deficiencies caused his constitutional injury. See Robinson,

2011 WL 1743263, at *5. Peprah sufficiently states that the training deficiencies were not

just “likely,” but were the “affirmative link” to his alleged unconstitutional stop and

arrest. See Spell, 824 F.2d at 1388 (first citing Tuttle, 471 U.S. at 823; and then citing id.

                                             16
at 833 n.9 (Brennan, J., dissenting)). An affirmative link is present because there is a

“close fit” between the training deficiencies—Howard County failing to properly train

officers to prevent arrests without probable cause—and the Officer Defendants allegedly

detaining Peprah without probable cause. See Carter, 164 F.3d at 218. Thus, the Court

will not dismiss Peprah’s failure to train claim for failure to plausibly allege that Howard

County’s training deficiencies caused his constitutional injury.

       In sum, the Court will not dismiss Peprah’s failure to train claim against Howard

County. The Court next considers Peprah’s other Monell claim: condonation.

                     ii.    Condonation Claim

       “Under th[e] [condonation] theory of liability, a city violates § 1983 if municipal

policymakers fail ‘to put a stop to or correct a widespread pattern of unconstitutional

conduct.’” Owens, 767 F.3d at 402 (quoting Spell, 824 F.2d at 1389).

       Defendants argue that Peprah does not sufficiently state a condonation claim

against Howard County. At bottom, the Court disagrees and will not dismiss Peprah’s

condonation claim.

                            aa.    Knowledge and Deliberate Indifference

       Generally, bringing a condonation claim requires a plaintiff to prove “a ‘persistent

and widespread practice of municipal officials,’ the ‘duration and frequency’ of which

indicate that policymakers (1) had actual or constructive knowledge of the conduct, and

(2) failed to correct it due to their ‘deliberate indifference.’” Owens, 767 F.3d at 402

(quoting Spell, 824 F.2d at 1391). Both elements “can be inferred from the ‘extent’ of

employees’ misconduct.” Id. (quoting Spell, 824 F.2d at 1386–91). Only “widespread or

                                            17
flagrant” misconduct is sufficient. Id. at 403 (quoting Spell, 824 F.2d at 1387). “Sporadic

or isolated” misconduct is not. Id.

       While proving a condonation claim “is no easy task,” alleging a condonation claim

is, “by definition, easier.” Id. at 403. To survive a motion to dismiss under Rule 12(b)(6),

a plaintiff need only support his condonation claim with facts which, if true, “state a

claim to relief that is plausible on its face.” Id. (quoting Iqbal, 556 U.S. at 678). The facts

“need not be particularly detailed,” and a plaintiff fails to state a condonation claim “only

when he offers ‘labels and conclusions’ or formulaically recites the elements” of his

condonation claim. Id. (quoting Iqbal, 556 U.S. at 678).

       Defendants argue that Peprah does not sufficiently allege widespread or flagrant

constitutional violations by Howard County police officers. The Court disagrees.

       Here, Peprah pleads that “other prior incidents involving county officers” establish

that Howard County has a custom or policy of encouraging officers to arrest without

probable cause. (Compl. ¶ 111). The Complaint alleges that the pattern of “arrest without

probable cause, cover-up, and failure to investigate” is “manifest” in these prior

incidents. (Id.). The allegations of “other prior incidents” are factual allegations that, if

documented during discovery, could support a Monell claim. Owens. 767 F.3d at 403. If

Howard County police officers made arrests without probable cause on multiple prior

occasions, this fact could support a “persistent and widespread practice.” See id.6 If these


       6
         Defendants cite several cases from the District of Maryland in support of their
proposition that the conclusory allegations in the Complaint cannot survive their Motion:
Williams v. Mayor of Balt. City, No. WMN-14-1125, 2014 WL 5707563 (D.Md. Nov. 4,
2014) (granting motion to dismiss because the complaint contained no facts in support of
                                              18
incidents occurred with sufficient frequency, they could indicate “deliberate

indifference.” Id.

       The Court, therefore, will not dismiss Peprah’s condonation claim for failure to

plausibly allege Howard County’s knowledge or deliberate indifference.

                             bb.    Causation

       Having alleged a custom, policy, or practice of making unconstitutional arrests,

Peprah must still sufficiently plead a causal connection between the custom and the

constitutional injury Peprah allegedly suffered. Spell, 824 F.2d at 1391. Generally, a

“sufficiently close causal link . . . is established if occurrence of the specific violation was

made reasonably probable by permitted continuation of the custom.” Id. When reviewing

the Complaint under Rule 12(b)(6), however, a plaintiff “need not ‘plead the multiple

incidents of constitutional violations’ that may be necessary at later stages” to allege

causation plausibly. J.A. v. Miranda, No. PX-16-3953, 2017 WL 3840026, at *7 (D.Md.

Sept. 1, 2017) (quoting Jordan by Jordan v. Jackson, 15 F.3d 333, 339–40 (4th Cir.




the alleged policy or custom beyond the facts of plaintiff’s own arrest); Lee v. O’Malley,
533 F.Supp.2d 548 (D.Md. 2007) (granting motion to dismiss because the complaint
merely stated “said arrests are a matter of policy, tradition and custom”); Lanford v.
Prince George’s Cty., 199 F.Supp.2d 297 (D.Md. 2002) (granting motion to dismiss
because the complaint contained no factual allegations beyond those surrounding
plaintiff’s own arrest regarding a custom or practice); Ihenachor v. Maryland, No. RDB-
17-3134, 2018 WL 1863678 (D.Md. 2018) (granting motion to dismiss because
complaint only alleged one incident). These cases do not dictate the outcome Defendants
request. Peprah supplies factual allegations of prior incidents of the same constitutional
violations that occurred in Peprah’s case. At the motion to dismiss stage, these factual
allegations suffice. Tellingly, the sole Fourth Circuit case Defendants cite to, Lytle v.
Doyle, 326 F.3d 463 (4th Cir. 2003), discusses a Monell claim at the summary judgment
stage, rather than at the motion to dismiss stage.
                                              19
1994)).7 Rather, it is sufficient that a plaintiff allege that the municipality “was aware of

ongoing constitutional violations” by the municipality’s officers and that the

municipality’s failure to discipline its officers “allowed” a custom, policy, or practice “of

unconstitutional violations to develop.” Id. (quoting Garcia v. Montgomery Cty., No.

JFM-12-3592, 2013 WL 4539394, at *5 (D.Md. Aug. 23, 2013)).

       Defendants argue that Peprah has not sufficiently pled that Howard County has a

custom, policy, or practice of condoning unconstitutional stops and arrests that caused

Peprah’s injury. The Court disagrees.

       At this stage of the case, Peprah must only allege that Howard County was aware

of the unconstitutional stops and arrests by its officers and that its failure to discipline the

offending officers condoned this custom. See id. Peprah pleads that there has not only

been “a regular pattern and practice of arrest without probable cause,” but also a “cover-

up, and failure to investigate” these incidents. (Compl. ¶ 111). Further, Peprah alleges

that Howard County “lacks an effective internal affairs procedure and has no meaningful

system to control and monitor the recurrence of false arrest by officers who have a

       7
         Some courts have questioned whether Jordan remains good law because the
Fourth Circuit decided it before the Supreme Court established Rule 8(a)’s plausibility
standard in Twombly and Iqbal. See, e.g., Taylor v. Somerset Cty. Comm’rs., No. RDB-
16-0336, 2016 WL 3906641, at *10 (D.Md. July 19, 2016); Cook v. Howard, 484
F.App’x 805, 810 (4th Cir. 2012). The Court relies on Jordan to the extent that Peprah’s
allegations still satisfy Twombly and Iqbal’s plausibility standard, as this Court has done
in other recent cases. For example, in Miranda, this Court concluded that the plaintiff
sufficiently stated a condonation claim because he plausibly alleged that the municipality
had a custom, policy, or practice of violating citizens’ constitutional right to record police
conduct and alleged that other, similar violations also occurred. 2017 WL 3840026, at
*7–8. The Miranda Court concluded that the plaintiff plausibly alleged a condonation
claim, relying in part on Jordan, without separately addressing whether the plaintiff
pleaded the causation element. See id.
                                              20
pattern or history of such behavior.” (Id.). Thus, the Court will not dismiss Peprah’s

condonation claim for failure to allege plausibly that Howard County’s custom, policy, or

practice caused his injury.

       In sum, the Court will not dismiss Peprah’s condonation claim against Howard

County. Accordingly, the Court will deny Howard County’s Motion as to Count IV.

B.     Motion to Bifurcate

       Defendants ask the Court to bifurcate Counts III and IV from the remaining

Counts in the interest of judicial economy and to avoid the introduction of potentially

prejudicial information against the individual Defendants.8 Peprah opposes bifurcation.

       Rule 42(b) governs the bifurcation of cases. Under this Rule, the Court may

bifurcate claims “[f]or convenience, to avoid prejudice, or to expedite and economize”

the judicial process. Fed.R.Civ.P. 42(b). Courts have “broad discretion in deciding

whether to bifurcate claims for trial.” Dawson v. Prince George’s Cty., 896 F.Supp. 537,

539 (D.Md. 1995) (first citing Fed.R.Civ.P. 42(b); and then citing Dixon v. CSX Transp.,

Inc., 990 F.2d 1440, 1443 (4th Cir. 1993)).

       Here, Peprah can only bring a successful Monell claim against Howard County if

he establishes that the various officers involved in his arrest violated his constitutional

rights. See James, 441 F.Supp.2d at 758 (citing Temkin, 945 F.2d at 724). This Court has

repeatedly held that bifurcation is appropriate in cases involving § 1983 claims against

individual defendants and municipalities. See, e.g., James, 441 F.Supp.2d at 762;


       8
         Because the Court will grant Defendants’ Motion to Dismiss as to Count III, the
Court will deny as moot Defendants’ Motion to Bifurcate as to Count III.
                                              21
Marryshow v. Town of Bladensburg, 139 F.R.D. 318, 319–21 (D.Md. 1991); Dawson,

896 F.Supp. at 540; cf. Brown v. Bailey, No. RDB-11-01901, 2012 WL 2188338, at *4

(D.Md. June 13, 2012) (“This Court has consistently held that in the context of Section

1983 claims, bifurcation of the Monell supervisory claims from the individual claims is

appropriate and often desirable.”). Bifurcation avoids the introduction of potentially

prejudicial evidence because evidence introduced in support of a practice or policy that

underlies a Monell claim may prejudice individual defendants. See Marryshow, 139

F.R.D. at 320. Further, bifurcation advances judicial economy because a plaintiff who

cannot establish a constitutional violation by a municipal officer cannot prevail on a

Monell claim against a municipality. Id. at 319–20. Bifurcation, therefore, preserves

scarce judicial and party resources by avoiding expenses related to Monell claims until a

plaintiff has established the existence of an underlying constitutional violation. Id.

       In short, because bifurcation helps to avoid prejudice and promotes judicial

economy, the Court will grant Defendants’ Motion to Bifurcate Count IV.

                                     III.   CONCLUSION

       For the foregoing reasons, the Court will: (1) grant in part and deny in part

Defendants’ Motion to Dismiss Counts I, III, IV, and V (ECF No. 15); and (2) grant in

part and deny as moot in part Defendants’ Motion to Bifurcate Counts III and IV (ECF

No. 16). A separate order follows.

Entered this 15th day of January, 2019

                                                     /s/
                                            George L. Russell, III
                                            United States District Judge

                                              22
